Exhibit 10.1 EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT, dated as of November 12, 2008, by and between GENTIVA HEALTH SERVICES, INC., a Delaware corporation (the “Company”), and RONALD A. MALONE (“Executive”). WITNESSETH: WHEREAS, the Company desires that Executive continue to serve as Chairman and Chief Executive Officer of the Company as set forth herein and Executive is willing to continue to serve in those capacities; WHEREAS, the Company and Executive wish to enter into a new agreement embodying the terms of his continued employment (the “Agreement”); and NOW, THEREFORE, in consideration of the mutual covenants herein contained, the Company and Executive hereby agree as follows: 1.Employment.Upon the terms and subject to the conditions of this Agreement, the Company hereby agrees to employ Executive and Executive hereby agrees to his employment by the Company until December31, 2009 unless this Agreement is sooner terminated as set forth herein.The period during which Executive is employed pursuant to this Agreement shall be referred to as the “Employment Period.” 2.Position and Duties. (a)Position.During the Employment Period, Executive shall serve as Chairman and Chief Executive Officer of the Company and shall be nominated for election, and if so elected, shall serve as a member of the Board of Directors of the Company (the “Board”); provided, however, that the Company, in its sole discretion, may direct that Executive will, at any time after December31, 2008, serve only as Chairman of the Company for the remainder of the Employment Period on the terms, and subject to the conditions, set forth herein.In addition, Executive shall serve in such other position or positions with the Company and its subsidiaries commensurate with his position and experience, as the Board shall from time to time specify.Executive acknowledges that the nature of his duties shall require reasonable domestic travel from time to time. (b)Duties.During the portion of the Employment Period during which he is serving as Chairman and Chief Executive Officer of the Company, Executive shall have the duties, responsibilities and obligations customarily assigned to individuals serving as the chairman and chief executive officer of comparable companies.During the portion of the Employment Period, if any, during which he is serving only as Chairman of the Company, Executive shall have the duties, responsibilities and obligations assigned to him by the Board; provided, however, that no such duties, responsibilities or obligations shall be inconsistent with his status as Chairman of the Company.During the Employment Period, Executive shall have such other duties, responsibilities and obligations as the Board shall from time to time specify.Executive shall devote his full time to the services required of him hereunder, except for vacation time and reasonable periods of absence due to sickness, personal injury or other disability, and shall use his best efforts, judgment, skill and energy to perform such services in a manner consonant with the duties of his position and to improve and advance the business and interests of the Company and its subsidiaries; provided however, that during any portion of the Employment Period during which Executive is serving only as Chairman of the Company, he shall devote substantially all of his time to the services hereunder (except for vacation time and reasonable periods of absence due to sickness, personal injury or other disability), and, in all events, Executive shall devote such time to the services hereunder as reasonably requested by the Company.Nothing contained in this Section 2 shall preclude Executive from (i) serving on the board of directors of any business corporation, unless such service would be contrary to applicable law, with prior approval from the Board, (ii) serving on the board of, or working for, any charitable or community organization, or (iii) pursuing his personal financial and legal affairs, so long as such activities, individually or collectively, do not interfere with the performance of Executive’s duties hereunder or violate any of the provisions of Section 6 hereof. 3.Compensation. (a)Base Salary.During the Employment Period the Company shall pay Executive a base salary at the annual rate of $750,000 per annum.The annual base salary payable under this Section shall be reduced, however, to the extent Executive elects to defer such salary under the terms of any deferred compensation or savings plan or arrangement maintained or established by the Company or any other arrangement acceptable to the Company.The Board (or the appropriate committee of the Board) shall annually review Executive’s base salary in light of competitive practices, the base salaries paid to other executive officers of the Company and the performance of Executive and the Company, and may, in its discretion, increase such base salary by an amount it determines to be appropriate.Any such increase shall not reduce or limit any other obligation of the Company hereunder.Executive’s base salary (as set forth or as may be increased from time to time) shall not be reduced, except that Executive’s base salary may be reduced in proportion to comparable reductions in the base salaries of the Company’s executive officers (as determined for purposes of Section 16(b) of the Securities Exchange Act of 1934, as amended).Executive’s annual base salary payable hereunder, as it may be increased (or reduced as set forth above) from time to time and without reduction for any amounts deferred as described above is referrer to herein as “Base Salary.”The Company shall pay Executive the portion of his Base Salary not deferred in accordance with the Company’s payroll practices applicable to its other executive officers. (b)Annual Bonus.For each fiscal year ending during the Employment Period, Executive shall have the opportunity to receive an annual bonus (“Annual Target Bonus Opportunity”), based on the achievement of target levels of performance, equal to 100% of his Base Salary, so long as Executive is employed on the last day of the fiscal year.Depending on actual results as measured against the performance objectives established, Executive’s actual bonus payment may range from zero to a maximum of 150% (or such other greater amount as determined by the Board or a committee thereof) of Executive’s Base Salary for each full fiscal year during the Employment Period; provided, however, that, so long as Executive remains employed through December31, 2009, Executive’s annual bonus for 2009 will not be less than 75% of his Base Salary for 2009. The actual bonus, if any, payable for any such year shall be determined in accordance with the terms of the Company’s Executive Officers’ Bonus Plan (the “Annual Plan”) or any successor plan, based upon the performance of the Company and/or Executive against target -2- objectives established under such Annual Plan.The determination of whether and to what extent the requisite performance objectives have been met shall be made by the Board or the Board committee responsible for administering the Annual Plan, whose determination shall be final.Subject to Executive’s election to defer all or a portion of any annual bonus payable hereunder pursuant to the terms of any deferred compensation or savings plan or arrangement maintained or established by the Company, any annual bonus payable under this Section 3(b) shall be paid to Executive in accordance with the terms of the Annual Plan; provided, however, any portion of Executive’s annual bonus which would not be deductible to the Company pursuant to the provisions of Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”), shall be deferred; provided further, however, that Executive’s annual bonus for 2009 shall be paid to him in a single lump sum, subject to Section10(o) below, on March 17, 2010.Any portion of Executive’s annual bonus which is deferred in accordance with this Section 3 because it would otherwise not be deductible due to Section 162(m) of the Code shall be paid to Executive in a single lump sum, subject to Section10(o) below, ten (10) days following Executive’s “separation from service” (as defined in Treas. Reg. §1.409A-1(h)) with the Company for any reason and shall be credited with interest, on a compounded basis, on the last day of each calendar quarter, at 1% above the prime rate (as reported in The Wall Street Journal, Eastern Edition), as in effect on the first day of each such calendar quarter. 4.Benefits, Perquisites and Expenses. (a)Benefits.During the Employment Period, Executive shall be eligible to participate in (i) each welfare benefit plan sponsored or maintained by the Company (other than, except for severance benefits set forth in Section 5 below, severance plans), including, without limitation, each group life, hospitalization, medical, dental, health, accident or disability insurance or similar plan or program of the Company, and (ii) each pension, retirement, deferred compensation, savings or employee stock purchase plan sponsored or maintained by the Company, and (iii) to the extent of any awards made from time to time by the Board committee administering the plan, each stock option, restricted stock, stock bonus or similar equity-based compensation plan sponsored or maintained by the Company, in each case, whether now existing or established hereafter, and (iv) any other plans sponsored or maintained by the Company in which other executive officers are eligible to participate, to the extent that Executive is eligible to participate in any such plan under the generally applicable provisions thereof.Nothing in this Section 4(a) shall limit the Company’s right to amend or terminate any such plan in accordance with the procedures set forth therein. (b)Perquisites.During the Employment Period, Executive shall be entitled to at least four weeks’ paid vacation annually and shall also be entitled to receive such perquisites as are generally provided to other executive officers of the Company in accordance with the then current policies and practices of the Company. (c)Business Expenses.During the Employment Period, the Company shall pay or reimburse Executive for all reasonable expenses incurred or paid by Executive in the performance of Executive’s duties hereunder, upon presentation of expense statements or vouchers and such other information as the Company may require and in accordance with the generally applicable policies and procedures of the Company. -3- (d)Indemnification.The Company shall defend Executive, indemnify Executive and hold Executive harmless from and against any claim, loss or cause of action arising from or out of Executive’s good faith performance as an officer, director or employee of the Company or any of its subsidiaries or in any other capacity, including any fiduciary capacity, in which Executive serves at the request of the Company to the maximum extent permitted by applicable law and the Company’s Restated Certificate of Incorporation and By-Laws.Such obligations shall include payment of all fees, costs and expenses, including attorney’s fees, incurred as a result of such claim, loss or cause of action.The Company shall also maintain D&O insurance for the benefit of Executive with the same coverage, limits, terms and conditions as maintained for other directors and officers of the Company from time to time, and such coverage shall remain in effect for a period of six years following the end of the Employment Period. 5.Termination of Employment. (a)Early Termination of the Employment Period.Notwithstanding Section 1, the Employment Period shall end upon the earliest to occur of (i) a termination of Executive’s employment on account of Executive’s death, (ii) a termination due to Executive’s Disability, (iii) Termination for Cause, (iv) a Termination Without Cause, (v) a Termination for Good Reason, or (vi) a Termination Not for Good Reason. (b)Benefits Payable Upon Early Termination.Following the end of the Employment Period pursuant to Section 5(a), Executive (or, in the event of his death, his surviving spouse, if any, or his estate) shall be paid the type or types of compensation determined to be payable in accordance with the following table at the times established pursuant to Section 5(c): Earned Salary Vested Benefits Severance Benefits Additional Benefits Termination due to death Payable Payable Not payable Available Termination due to Disability Payable Payable Not payable Available Termination for Cause Payable Payable Not payable Not available Termination for Good Reason Payable Payable Payable Available Termination Without Cause Payable Payable Payable Available Termination Not for Good Reason Payable Payable Not payable Not Available In the event that his employment terminates due to death, his widow will receive six months’ Base Salary to be paid in a lump sum 10 days following the end of his Employment Period. -4- (c)Timing of Payments.Earned Salary (as defined below) shall be paid in cash in a single lump sum 10 days following the end of the Employment Period.Vested Benefits shall be payable in accordance with the terms of the plan, policy, practice, program, contract or agreement under which such benefits have been awarded or accrued.Severance Benefits shall be paid, subject to Section10(o) below, (i) in the case of amounts other than those set forth in clauses (i)(C), (i)(D), (ii)(B) and (ii)(C) of the definition thereof, in a single lump sum cash payment sixty (60) days after the Executive’s termination, (ii) in the case of amounts set forth in clauses (i)(C) and (ii)(B) of the definition thereof, an estimate of such amounts shall be made by the Company at the time of termination of employment and such estimate shall be paid sixty (60) days after such termination of employment, and the actual amount shall be determined at the time annual bonuses are determined for other participants under the Annual Plan and any additional amount payable to Executive shall be paid no later than March15 of the year following termination of employment and any excess amount paid to Executive over the actual amount owing shall be paid by Executive to the Company no later than March15 of the year following termination of employment, and (iii)in the case of amounts set forth in clauses (i)(D) and (ii)(C) of the definition thereof, such amount shall be paid in fifteen (15) equal monthly installments of $15,000 each, the first two of which shall, subject to Section10(o) below, be paid on the second monthly anniversary of the date of termination of employment, and each of the next thirteen of such installments shall be paid monthly commencing on the third monthly anniversary of the date of termination of employment and continuing on each of the following twelve monthly anniversaries thereof.Additional Benefits shall be provided or made available at the times specified below as to each such Additional Benefit. (d)Definitions.For purposes of Sections 5 and 6, capitalized terms have the following meanings: “Additional Benefits” means, if Executive’s employment terminates due to death or in a Termination due to Disability, the benefits described in subclauses (i), (iv) and (v) below, or if the Executive’s employment is terminated in a Termination Without Cause or a Termination for Good Reason, the benefits described in subclauses (i), (ii), (iii) and (iv) below: (i)All of the Executive’s benefits accrued under any pension, retirement, savings and deferred compensation plans of the Company shall become vested in full; provided, however, that to the extent such accelerated vesting of benefits cannot be provided under one or more of such plans consistent with applicable provisions of the Code, such benefits shall be paid to Executive outside the applicable plan in a lump sum, subject to Section10(o) below, sixty (60) days after the date of termination of employment; provided, further, however, that, to the extent any such unvested benefit constitutes deferred compensation for purposes of Section 409A of the Code, the payment of such deferred compensation shall instead be made at the time it was otherwise scheduled to be paid under the applicable plan; (ii)Executive (and, to the extent applicable, his dependents) will be entitled to continue participation in all of the Company’s medical, dental and vision care plans (the “Health Benefit Plans”), until the 24-month anniversary of the end of the Employment Period; provided that Executive’s participation in the Company’s Health Benefit Plans shall cease on any earlier date that Executive be- -5- comes eligible for substantially similar benefits from a subsequent employer.Executive’s participation in the Health Benefit Plans will be on the same terms and conditions (including, without limitation, any contributions that would have been required from Executive) that would have applied had Executive continued to be employed by the Company.To the extent any such benefits cannot be provided under the terms of the applicable plan, policy or program, the Company shall provide a comparable benefit under another plan or from the Company’s general assets.So long as Executive has not become eligible for substantially similar health benefit coverage from a subsequent employer, for the period beginning on the 24-month anniversary of the end of Employment Period and ending on the earlier of the date Executive is eligible for substantially similar health benefit coverage from a subsequent employer or the date he becomes eligible for Medicare, the Company will reimburse Executive’s premium cost for health benefit plan coverage (to the extent such coverage is substantially similar to the coverage provided from time to time under the Health Benefit Plans of the Company for senior executives of the Company) up to a monthly amount equal to the sum of (i) the monthly contribution the Company would have made toward the premium cost of such coverage had Executive remained covered under the Company’s Health Benefit
